170 Ga. App. 717 (1984)
318 S.E.2d 313
ST. AMOUR
v.
ROBERTS.
67922.
Court of Appeals of Georgia.
Decided April 23, 1984.
Alvin N. Siegel, for appellant.
Christopher C. Edwards, for appellee.
POPE, Judge.
Donald St. Amour appeals the trial court's denial of his motion for new trial after trial to the court and entry of judgment in favor of appellee H. W. (Bob) Roberts. St. Amour has enumerated two grounds; however, the two are argued together and, in effect, are based on the general grounds as contrary to the law and evidence. Therefore, we will treat the two enumerations together. The action below was for attorney fees owed to Roberts by St. Amour. Roberts testified at length and in some detail as to legal services rendered and their value. The parties stipulated that Roberts' customary hourly fee was $50 an hour for office work and $100 an hour for court work. St. Amour presented no evidence; indeed, he was not present at trial. *718 The parties, through counsel, waived written findings of fact and conclusions of law. The trial court orally found that Roberts performed legal work for St. Amour and that the fees were reasonable. "A trial judge's denial of a motion for new trial on evidentiary grounds will be reversed on appeal only if there is no evidence to support the verdict. [Cit.]" Ricketson v. Fox, 247 Ga. 162, 163 (274 SE2d 556) (1981). The same principle applies for findings made by the court sitting without a jury. See Carter v. State, 77 Ga. App. 60 (3) (47 SE2d 815) (1948). We find ample evidence to support the findings and judgment made by the trial court.
We see no valid reason for St. Amour to have anticipated reversal of the trial court's findings and judgment; therefore, we must conclude that the appeal to this court was for the purpose of delay only. Accordingly, we hereby grant Roberts' motion for damages in the amount of 10 percent of the judgment. See OCGA § 5-6-6.
Judgment affirmed with damages. Banke, P. J., and Benham, J., concur.